Exhibit N CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form N-2 of Apollo Investment Corporationof our report datedMay 29, 2009relating to the financial statements and the effectiveness of internal control over financial reporting of Apollo Investment Corporation, which appears in such Registration Statement.We also consent to the references to us under the headings “Experts” and “Selected Financial Data” in such Registration Statement. PricewaterhouseCoopers LLP New York, NY August 5 , 2009
